DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-5, 7-17, 19, and 20 are presented for examination. Claims 6 and 18 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Eric Jones on 01/18/2022. 
The application has been amended as follows:
Please amend the claims 1, 8, and, 12 as follows:
Listing of Claims:

1.	(Proposed Amendment)	A system comprising:

perform FEC encoding, in a first clock domain of the MAC sublayer, on the data to generate FEC encoded data, wherein the first clock domain comprises a MAC Interface (MI) clock domain;
wherein the PCS transmit structure is further configured to transmit the FEC encoded data from the first clock domain with a first clock cycle to a second clock domain with a second clock cycle, wherein the second clock domain corresponds to a physical medium attachment (PMA) sublayer and comprises a PMA clock domain; and
a PCS receive structure configured to receive the FEC encoded data from the PCS transmit structure, the PCS receive structure comprising a second FEC hardware module configured to:
perform FEC decoding, in the second clock domain, on the FEC encoded data to generate FEC decoded data.

2.	(Original)	The system of claim 1, wherein the first FEC hardware module performs Reed-Solomon encoding on one or more alignment markers and the data.

3.	(Original)	The system of claim 1, wherein the second FEC hardware module performs Reed-Solomon decoding on the FEC encoded data.
	
4.	(Original)	The system of claim 1, further comprising:


5.	(Original)	The system of claim 1, further comprising:
one or more deskewing queues on the PCS receive structure, the one or more deskewing queues configured to deskew the FEC encoded data before one or more alignment markers are removed from the FEC decoded data.

6.	(Canceled)	

7.	(Original)	The system of claim 1, wherein the PCS transmit structure further comprises an encoder configured to encode, in the first clock domain, the data received from the MAC sublayer into PCS blocks before performing FEC encoding on the data; and
wherein the PCS receive structure further comprises a decoder configured to decode, in the second clock domain, the FEC decoded data into MAC blocks, wherein the FEC decoded data is received after FEC decoding is performed on the data by the second FEC hardware module.

8.	(Proposed Amendment)	A computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code comprising:
computer-readable program code configured to receive data at a physical coding sublayer (PCS) transmit structure from a media access control (MAC) sublayer;
 wherein the first clock domain comprises a MAC Interface (MI) clock domain, and wherein the second clock domain corresponds to a physical medium attachment (PMA) sublayer and comprises a PMA clock domain; and
computer-readable program code configured to perform FEC decoding, in the second clock domain, on the FEC encoded data to generate FEC decoded data.

9.	(Original)	The computer program product of claim 8, further comprising:
computer-readable program code configured to perform Reed-Solomon encoding on one or more alignment markers and the data in the PCS transmit structure.

10.	(Original)	The computer program product of claim 8, wherein the PCS transmit structure further comprises an encoder configured to encode, in the first clock domain, the data received from the MAC sublayer into PCS blocks before performing FEC encoding on the data; and
wherein the PCS receive structure further comprises a decoder configured to decode, in the second clock domain, the FEC decoded data into MAC blocks, wherein the FEC decoded data is received after FEC decoding is performed on the data by the second FEC hardware module.


computer-readable program code configured to insert one or more alignment markers in the data in the PCS transmit structure; and
computer-readable program code configured to remove the one or more alignment markers from the FEC decoded data.

12.	(Proposed Amendment)	A method comprising:
receiving data at a physical coding sublayer (PCS) transmit structure from a media access control (MAC) sublayer;
performing forward error-correction (FEC) encoding, in a first clock domain of the MAC sublayer, on the data in the PCS transmit structure to generate FEC encoded data, wherein the first clock domain comprises a MAC Interface (MI) clock domain;
transmitting the FEC encoded data from the first clock domain with a first clock cycle to a second clock domain with a second clock cycle, wherein the second clock domain corresponds to a physical medium attachment (PMA) sublayer and comprises a PMA clock domain; and
performing FEC decoding, in the second clock domain, on the FEC encoded data in the PCS receive structure to generate FEC decoded data.

13.	(Original)	The method of claim 12, wherein performing the FEC encoding comprises performing Reed-Solomon encoding on one or more alignment markers and the data.


	
15.	(Original)	The method of claim 12, wherein performing the FEC encoding comprises performing the FEC encoding on one or more 66-bit PCS blocks.

16.	(Original)	The method of claim 12, wherein transmitting the FEC encoded data comprises transmitting the FEC encoded data on a high-speed serializer/deserializer.

17.	(Original)	The method of claim 12, wherein the FEC encoded data is received at the PCS receive structure in one or more plesiochronous input first-in first-outs (FIFOs).

18.	(Canceled)

19.	(Original)	The method of claim 12, wherein the PCS transmit structure further comprises an encoder configured to encode, in the first clock domain, the data received from the MAC sublayer into PCS blocks before performing FEC encoding on the data; and
wherein the PCS receive structure further comprises a decoder configured to decode, in the second clock domain, the FEC decoded data into MAC blocks, wherein the FEC decoded data is received after FEC decoding is performed on the data by the second FEC hardware module.

20.	(Previously Presented)	The method of claim 12, the method further comprising:

removing the one or more alignment markers from the FEC decoded data.

Allowable Subject Matter
5.	Claims 1-5, 7-17, 19, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "perform FEC encoding, in a first clock domain of the MAC sublayer, on the data to generate FEC encoded data, wherein the first clock domain comprises a MAC Interface (MI) clock domain; wherein the PCS transmit structure is further configured to transmit the FEC encoded data from the first clock domain with a first clock cycle to a second clock domain with a second clock cycle, wherein the second clock domain corresponds to a physical medium attachment (PMA) sublayer and comprises a PMA clock domain; and a PCS receive structure configured to receive the FEC encoded data from the PCS transmit structure, the PCS receive structure comprising a second FEC hardware module configured to: perform FEC decoding, in the second clock domain, on the FEC encoded data to generate FEC decoded data." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 8 and 12:
The claims include similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-5, 7, 9-11, 13-17, 19, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112